  Case 1:19-cv-19524-NLH-JS Document 1 Filed 10/30/19 Page 1 of 6 PageID: 1



WEISBERG LAW                                         SCHAFKOPF LAW LLC
Matthew B. Weisberg, Attorney ID No.: 85570          Gary Schafkopf, Attorney ID No. 83362
7 South Morton Ave.                                  11 Bala Ave
Morton, PA                                           Bala Cynwyd, PA 19004
610-690-0801                                         610-664-5200 Ext 104
Fax: 610-690-0880                                    Fax: 888-238-1334
Attorney for Plaintiff                               Attorney for Plaintiff

    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                                                 :
 MATTHEW TOMCZAK                                 :
 115 East Kings Highway                          :
 Maple Shade, NJ 08052                           :
                                                 :    DOCKET NO.
                       Plaintiff,                :
                  v.                             :    JURY OF TWELVE (12) JURORS
                                                 :    DEMANDED
 STRIPES, LLC                                    :
 211 E. 7th Street                               :    CIVIL ACTION COMPLAINT
 Suite 620                                       :
 Austin, TX 78701                                :
                                                 :
 and                                             :
                                                 :
 SUNOCO LP                                       :
 211 E. 7th Street                               :
 Suite 620                                       :
 Austin, TX 78701                                :
                                                 :
                       Defendant.                :

                                CIVIL ACTION COMPLAINT

                         PARTIES, JURISDICTION AND VENUE

   1. Plaintiff, Matthew Tomczak, is an adult individual residing at the above captioned

       address.

   2. Defendant, Stripes, LLC is/was a domestic limited company at the time in question. This

       Defendant may be served through its registered agent, Corporation Service Company

       d/b/a CSC-Lawyers Incorporating Service at the above captioned address.
Case 1:19-cv-19524-NLH-JS Document 1 Filed 10/30/19 Page 2 of 6 PageID: 2



3. Defendant, Sunoco LP, is a foreign limited partnership doing business in the State of

   New Jersey. This Defendant may be served through its registered agent, Corporation

   Service Company d/b/a CSC-Lawyers Incorporating Service at the above captioned

   address.

4. Jurisdiction in this Honorable Court is based on a diversity of parties conferred by 28

   U.S.C. § 1332, the amount in controversy, exclusive of interest and costs exceeds the sum

   of $75,000.00; as well as federal question, 28 U.S.C. §1331.

5. Venue is proper in the United States District Court for The District of New Jersey as the

   transactions and occurrences that give rise to the cause of action have taken place in the

   District of New Jersey.

                                    OPERATIVE FACTS

6. Plaintiff, Matthew Tomczak is a former employee Defendant, Stripes LLC.

7. During the course of his employment Plaintiff was provided health care coverage.

8. Defendants deducted money from Plaintiff’s pay for his health insurance coverage.

9. Plaintiff was provided a health care plan from Blue Cross Blue Shield, which included

   Medical, Dental, Vision and Long-Term Disability.

10. Defendant, Stripes LLC also paid into the health plan (including Medical and Long-Term

   Disability) on a weekly basis.

11. On or about September 13, 2018, Plaintiff started to have severe swelling in his left foot.

12. On or about September 14, 2019, Plaintiff was admitted to the Emergency Room at

   Virtual Marlow Hospital (in Marlton, NJ).

13. While in the hospital Plaintiff continued to work by phone.

14. On or about September 18, 2018, Plaintiff experienced a massive stroke.
Case 1:19-cv-19524-NLH-JS Document 1 Filed 10/30/19 Page 3 of 6 PageID: 3



15. Between September 19, 2018 and October 3, 2018, Plaintiff had prepared documents to

   request temporary disability and intended to submit documents to Defendants employer

   soon as he would be discharged by the hospital.

16. Without out any notice Defendant terminated Plaintiff’s insurance coverage on

   September 30, 2018.

17. On or about October 3, 2018, while Plaintiff was still in hospital, Plaintiff discovered that

   his insurance coverage had been terminated.

18. In December of 2018, Plaintiff was diagnosed as permanently disabled.

19. Defendants wrongfully terminated Plaintiff’s health insurance.

                                     COUNT I- ERISA

20. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

   herein.

21. At all times pertinent, and since September 18, 2018, Plaintiff has been disabled from

   performing the material and substantial duties of his regular occupation and any gainful

   occupation due to his medical conditions and symptoms including, the symptoms arising

   from and due to his medical issues, he is entitled to continuing long term disability and

   medical benefits due under the Policy/Plan.

22. Defendant Stripes LLC’s termination of Plaintiff' s health insurance including long-term

   disability benefits and medical benefits, was arbitrary and capricious inasmuch as it was

   not reasonable, was not supported by the evidence of record, failed to properly consider

   and address key medical and other evidence as well as the totality of evidence and

   resulted from a very narrow, limited, tainted, biased, deficient and otherwise erroneous

   claim review and process; indeed, Defendant Stripes LLC’s termination of Plaintiff’s
  Case 1:19-cv-19524-NLH-JS Document 1 Filed 10/30/19 Page 4 of 6 PageID: 4



       health insurance was wrong under any ERlSA standard of review, including a de novo

       review or lessened difference due to Defendant Stripes LLC' s procedural violations and

       irregularities, bias, and conflicts of interest , inter alia.

   23. Due to its procedural violations and irregularities, and other biased, self-serving claim

       handling, Defendant Stripes LLC is not entitled to any deference and /or any deference

       must be diminished to address and counter Stripes LLC’s errors and bias.

   24. As a direct result of Defendant Stripes LLC’s violations of ERISA, Plaintiff has been

       denied payment of his health insurance benefits, which benefits plus interest, he is

       entitled to recover and seeks herein.

   25. As a direct result of Defendant Stripes LLC ' s wrongful termination of health insurance

       benefits and violations of ERISA, Plaintiff has been deprived and lost ancillary benefits,

       including but not limited to health, dental and other benefits, which he is entitled to

       recover and seeks herein.

   26. As a direct result of Defendant Stripes LLC 's wrongful termination of health

       insurance benefits and violations of ERISA, Plaintiff has been required to retain

       counsel and incur attorney's fees and other costs and expenses.

   27. As a direct result of Defendant Stripes LLC’s wrongful termination of health insurance

       benefits and a violation of ERISA, Plaintiff seeks and is entitled to other appropriate

       equitable relief to counter and prevent any future retaliatory actions by Stripes LLC.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant, for an

amount in excess of $75,000.00, plus interest, costs of suit and attorney fees, punitive damages,

and other relief which this Honorable Court deems necessary and just,

                                                 Respectfully Submitted,
  Case 1:19-cv-19524-NLH-JS Document 1 Filed 10/30/19 Page 5 of 6 PageID: 5




WEISBERG LAW                             SCHAFKOPF LAW, LLC

BY: /s/ Matthew Weisberg                 BY: /s/ Gary Schafkopf
MATTHEW B. WEISBERG, ESQ                 GARY SCHAFKOPF, ESQ.

DATE: 10-30-19                           DATE: 10-30-19
                      Case 1:19-cv-19524-NLH-JS Document 1 Filed 10/30/19 Page 6 of 6 PageID: 6
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Matthew Tomczak                                                                                             Stripes LLC and Sunoco LP

    (b) County of Residence of First Listed Plaintiff             Burlington County                           County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Schafkopf Law, 11 Bala Ave Bala Cynwyd PA 19004; 610-664-5200
Weisberg Law 7 S. Morton Ave Morton PA 19070; 610-690-0801


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           ERISA
VI. CAUSE OF ACTION Brief description of cause:
                                           Plaintiff's Health Insurance was wrongfully terminated
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/30/2019                                                              /s/ Gary Schafkopf
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
